Title: Thomas Jefferson to Robert Elliott, 17 March 1811
From: Jefferson, Thomas
To: Elliott, Robert


          
            Sir
            Monticello Mar. 17. 11.
          
           Your favor of the 6th has been duly recieved, & I now return the paper it inclosed with my subscription. I shall be glad to see in print discourses which I heard delivered with much satisfaction; and my particular thanks are due to you for the mark of respect towards myself mentioned in your letter.  it will probably not add to the popularity of your volume with those professors of religion who admit none to be Christians who are not so in their way, & still less with those in whose religious code no chapter is to be found on the duties of a citizen to his country. their master however was faithful & dutiful to his. to those of your society we owe an acknolegement of the zeal they have generally manifested to for the republican principles of our government. I salute you with great esteem & respect
          
            Th:
            Jefferson
        